STRATEGIC FUNDS, INC. 200 Park Avenue New York, New York10166 August 13, 2010 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:John C. Grzeskiewicz, Esq. Re: Strategic Funds, Inc., Dreyfus Active MidCap Fund Registration Statement on Form N-14 File Nos.:333-168329; 811-03940 Ladies and Gentlemen: The undersigned hereby requests that the effective date for the above-referenced Registration Statement be accelerated so that it will become effective on Friday, August 27, 2010 at 9:30 a.m., Eastern time, or as soon thereafter as may be practicable. Very truly yours, STRATEGIC FUNDS, INC. By: /s/Jeff Prusnofsky Jeff Prusnofsky Vice President
